Per Curiam.

The principles decided in the case of Pierson v. Post, (3 Caines’ Rep. 175.) are applicable here. The authorities cited in that case, (establish the position, that property can be acquired in animals ferae naturae, by occupancy only; and that, in order to constitute such an occupancy, it is sufficient if the animal is deprived of his natural liberty, by wounding, or otherwise, so that he is brought within the power and control of the pursuer. In *76the present case, the deer, though wounded, ran six miles j and the defendant in error had abandoned the pursuit that day, and the deer was not deprived of his natural liberty, so as to be in the power or under the control of JV. He, therefore, cannot be said to have had a property in the animal, so as to maintain the action. The judgment must be reversed.
Judgment reversed.